Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659).

            Consider claim 26 and 41, Bakr et al. clearly disclose a radio-communications apparatus configured for orbital angular momentum (OAM)-based multiplexing (col. 22, lines 20-29 ((beam patterns and OAM modes are usually coupled…. The individual links between can be either MIMO or SISO. Both forms of spatial multiplexing are shown in FIG. 14a)), the apparatus comprising: 
            a plurality of signal inputs to receive a plurality of distinct data streams to be multiplexed and transmitted according to a corresponding plurality of OAM modes ( col. 22, lines 20-29 (beam patterns and OAM modes are usually coupled. The target receivers (transmitters) can be located in the same node (i.e. a centralized array of antennas) or different nodes. If they are co-located in the same node, then this mode of communication (one-to-one) is known as multi-input/multi-output or MIMO. If they are located on different nodes (i.e. one-to-many), the mode of communication is called multi-user MIMO or MU-MIMO. The individual links between can be either MIMO or SISO. Both forms of spatial multiplexing are shown in FIG. 14a)); 
          However, Bakr et al. do not specifically disclose phase-angle offsetting.
          In the same field of endeavor, Hara et al. clearly show:                     
          multiplexing circuitry to generate a set of antenna element-specific signals corresponding to respective antenna elements of an antenna array, wherein each antenna element-specific signal comprises phase-angle offset versions of each of the distinct data streams (par. 8 (An antenna weight generator 52 generates weight vectors w1 and w2 to be multiplexed with the two DPCHs generated with the channel encoding unit 51 based on FBI (Feedback Information) bits from an FBI bit determining unit 53. The weight vectors w1 and w2 are multiplexed with the data of two DPCHs by the multipliers 55 and 56, making it possible to rotate a transmission carrier phase and give a phase offset angle to signals sent from the two antennas 63 and 64)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show phase-angle offsetting, as taught by Hara, so that the system can operate more efficiently.
 


          Consider claim 30, and as applied to claim 26 above, Bakr et al. clearly disclose:  
          output circuitry communicatively coupling the multiplexing circuitry and the antenna elements of the antenna array, to transfer antenna element excitation signaling to the antenna elements, wherein the antenna element excitation signaling is based on the antenna element-specific signals (col. 22, lines 3-9 (Each beam is produced by a set of complex excitations that are orthogonal to the channel responses of receivers other than the target. In both cases, the maximum number of simultaneous beams is equal to the number of antennas, and is achieved when there is sufficient spatial or angular separation between every pair of receivers)).





         Claims 27-29, 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), ), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), and in view of Willner et al. (U.S. PG-Publication # 2017/0163451).


          Consider claim 27, and as applied to claim 26 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose OAM modes.
          In the same field of endeavor, Willner et al. clearly show:                   
          wherein the plurality of OAM modes represent multiple spatial modes of radio wave propagation based on phase-angle offsetting of the distinct data streams (par. 21 (orthogonal spatial mode set is orbital-angular-momentum (OAM) systems. The OAM systems are characterized by their spatial phase distribution), fig. 6, par. 76 (Frequency offset estimation and carrier phase recovery are used to adjust the received signals to values (frequencies and phases) relatively near the corresponding values of the original input signals….Returning to FIGS. 6, 614 and 616 may determine such frequency and/or phase offsets and may adjust the received signals to remove the frequency and/or phase offsets)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show OAM modes, as taught by Willner, so that the system can operate more efficiently.
          However, Bakr et al. do not specifically disclose an offset-phase relationship.
          In the same field of endeavor, Hara et al. clearly show:   
          wherein the multiplexing circuitry generates the antenna element specific signals by combining successive groups of phase-shifted versions of the data streams such that, each phase shifted version of a data stream has an offset-phase relationship therebetween and each successive group is further phase shifted for transmission by a respective one of the antenna elements (fig. 4, par. 21 (A phase comparator unit 15 calculates a phase difference by comparing the phase of the CPICH 1 sent from the first antenna 63 with the phase of the CPICH 2 sent from the second antenna 64. A FBI bit generating unit 16 determines a phase offset of the CPICH 2 sent from the second antenna 64 so as to minimize a phase difference between the CPICH 1 and the CPICH 2, and gives the FBI bit corresponding to the determined phase offset to the up DPCH to transmit the obtained one to the base station)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, show OAM modes, as taught by Willner, and show an offset-phase relationship, as taught by Hara, so that the system can operate more efficiently.




          Consider claim 29, and as applied to claim 26 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose each antenna element-specific signal represents a signal component of each one of the plurality of OAM modes.
          In the same field of endeavor, Willner et al. clearly show:       
          wherein each antenna element-specific signal represents a signal component of each one of the plurality of OAM modes (fig. 4, par. 12 (the multiplexed mm-wave OAM beams from the first transmit device and the second transmit device are collected by a first receive device and a second receive device, respectively after line-of-sight propagation; the mm-wave OAM beams with l=+1 and l=+3 are collected, demultiplexed and detected at the first receive device and the second receive device, and the received signal from each beam is sent to a multiple-input-multiple-output (MIMO) processor for processing)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show each antenna element-specific signal represents a signal component of each one of the plurality of OAM modes, as taught by Willner, so that the system can operate more efficiently.


 
          Consider claim 34, and as applied to claim 26 above,
                          claim 45, and as applied to claim 41 above,
 Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose performing fast Fourier transform.
          In the same field of endeavor, Willner et al. clearly show:       
         wherein the multiplexing circuitry performs fast Fourier transform (FFT) and RF conversion operations to generate the antenna element-specific signals (fig. 6 (602), par. 64 (In block 602, each of the received signals 432, 434, 436, 438 may be converted from a time domain signal into a frequency domain signal. For example, the MIMO processor may use a Fourier transform (FT) or a fast Fourier transform (FFT) for such a conversion)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show performing fast Fourier transform, as taught by Willner, so that the system can operate more efficiently.
    



         Claims 31 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), ), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), and in view of Marom et al. (U.S. PG-Publication # 2015/0098697).


          Consider claim 31, and as applied to claim 30 above,
                          claim 49, and as applied to claim 47 above,
 Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose the antenna elements of the antenna array are arranged in a single elliptical ring pattern.
          In the same field of endeavor, Marom et al. clearly show:       
          wherein the antenna elements of the antenna array are arranged in a single elliptical ring pattern (fig. 7B, par. 151 (FIGS. 7B, 8B and 9B correspond to Elliptical Gaussian apertures arranged respectively on the six-mode fiber, ten-mode fiber and nine-mode ring fiber)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show the antenna elements of the antenna array are arranged in a single elliptical ring pattern, as taught by Marom, so that the system can operate more efficiently.




         Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), and in view of Hashemi et al. (U.S. PG-Publication # 2018/0039154).


          Consider claim 35, and as applied to claim 26 above,
                          claim 46, and as applied to claim 41 above,
 Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose a beam steering engine.
          In the same field of endeavor, Hashemi et al. clearly show:        
          further comprising a beam steering engine to apply a beam-steering component to each one of the antenna element-specific signals, the beam-steering component including phase offsetting for angular offsetting of a propagation direction of a radiated wave resulting from transmission of the antenna element-specific signals (par. 3 (beam steering), par. 87 (phase offset), par. 124 (the capacity of optical link can significantly increase by multiplexing multiple optical signals with the same wavelength but with a different orbital angular momentum (OAM))). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show a beam steering engine, as taught by Hashemi, so that the system can operate more efficiently. 



         Claims 37 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659) and  Ashrafi et al. (U.S. PG-Publication # 2016/0043794), and in view of Byun et al. (U.S. PG-Publication # 2015/0188660).


         Consider claims 37 and 47, they are being rejected for the same reason as set forth in claim 26, except for the demultiplexing circuitry.
          In the same field of endeavor, Ashrafi et al. clearly show:                  
         demultiplexing circuitry to extract the distinct data streams from the aggregated signaling, wherein the demultiplexing circuitry includes: 
           a set of splitters (par. 191 (A straightforward way of multiplexing is simply to use cascaded 3-dB beam splitters (BS) 2702. Each BS 2702 can coaxially multiplex two beams 2703 that are properly aligned, and cascaded N BSs can multiplex N+1 independent OAM beams at most, as shown in FIG. 27A. Similarly, at the receiver end, the multiplexed beam 2705 is divided into four copies 2704 by BS 2702. To demultiplex the data channel on one of the beams (e.g., with 1=1_i), a phase hologram 2706 with a spiral charge of [(-1)]_i is applied to all the multiplexed beams 2704)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show a demultiplexing circuitry, as taught by Ashrafi, so that the system can operate more efficiently. 
          However, Bakr and Ashrafi do not specifically disclose a splitter.
          In the same field of endeavor, Byun et al. clearly show:         
          wherein each splitter is individually associated with one of the antenna element-specific signals, and each splitter is configured to split apart portions of each of the OAM modes from a corresponding individual antenna element-specific signal (par. 6 (A transmitting apparatus of the communication system may split a laser beam into a plurality of beams using a beam splitter, and generate different OAM modes by applying a lens or hologram that generates predetermined OAM modes to the respective split beam. The transmitting apparatus may multiplex the OAM modes by combining the OAM mode-generated beams using a beam combiner)); and 
          a plurality of groups of phase shifters, each group of phase shifters associated with one of set of the splitters, and configured to produce a set of data stream-specific phase shifts corresponding to each of the portions of the OAM modes from the associated individual splitter (par. 10 (The mode multiplexing apparatus may include hybrid couplers configured to generate a plurality of output signals having different phases and different amplitudes by mixing and distributing a plurality of input signals, and phase shifters configured to generate the mode signals by shifting the phases of the output signals)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, show a demultiplexing circuitry, as taught by Ashrafi, and show a splitter, as taught by Byun, so that the system can operate more efficiently. 




          Consider claim 48, and as applied to claim 47 above, Bakr et al. clearly disclose a method, further comprising: providing an antenna array that includes the antenna elements (col. 22, lines 20-29 (beam patterns and OAM modes are usually coupled. The target receivers (transmitters) can be located in the same node (i.e. a centralized array of antennas) or different nodes. If they are co-located in the same node, then this mode of communication (one-to-one) is known as multi-input/multi-output or MIMO. If they are located on different nodes (i.e. one-to-many), the mode of communication is called multi-user MIMO or MU-MIMO. The individual links between can be either MIMO or SISO. Both forms of spatial multiplexing are shown in FIG. 14a)).






         Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), Ashrafi et al. (U.S. PG-Publication # 2016/0043794), and Byun et al. (U.S. PG-Publication # 2015/0188660), and in view of Iida et al. (U.S. PG-Publication # 2017/0062910).


          Consider claim 38, and as applied to claim 37 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose wherein the OAM demultiplexing circuitry comprises N-1 groups of phase shifters and N splitters.
          In the same field of endeavor, Iida et al. clearly show:        
          wherein the OAM demultiplexing circuitry comprises N-1 groups of phase shifters and N splitters (fig. 5, par. 105 (The antenna elements 501-1, 501-2 to 501-N of the short range wireless communication device 500 are provided with N corresponding transmission amplifiers 502-1, 502-2 to 502-N, reception amplifiers 503-1, 503-2 to 503-N, transmission phase shifters 504-1, 504-2 to 504-N, and reception phase shifters 505-1, 505-2, to 505-N. The short range wireless communication device 500 further includes a divider/combiner 506)).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show the OAM demultiplexing circuitry comprises N-1 groups of phase shifters and N splitters, as taught by Iida, so that the system can operate more efficiently. 
 


          Consider claim 39, and as applied to claim 38 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose a phase offset that is an integer multiple of 2.pi./N radians.
          In the same field of endeavor, Ashrafi et al. clearly show:        
          wherein each phase shifter of each group of phase shifters creates a phase offset that is an integer multiple of 2.pi./N radians (par. 32 (the beam emitted by the antenna…. To enhance collimation, a fine gradation is desired to maximize a linear phase shift across an integer 2.pi. rotation about a major axis of the array. It is understood that having concentric emitters and phasing each circle differently (constant phase offset from one ring to the next) may improve effective distance)).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show a phase offset that is an integer multiple of 2.pi./N radians, as taught by Ashrafi, so that the system can operate more efficiently. 




         Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), and in view of Sajuyigbe et al. (U.S. PG-Publication # 2017/0117626).

          Consider claim 44, and as applied to claim 41 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose progressive phase.
          In the same field of endeavor, Sajuyigbe et al. clearly show:        
          wherein each of the distinct data streams includes a signal having a varying progressive phase (par. 60 (a respective concentric ring of antenna elements may be energized with a respective signal having a continuously varying progressive phase between the antenna elements)).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show progressive phase, as taught by Sajuyigbe, so that the system can operate more efficiently. 
        



         Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), Ashrafi et al. (U.S. PG-Publication # 2016/0043794) and Byun et al. (U.S. PG-Publication # 2015/0188660), and in view of Kowalevicz et al. (U.S. PG-Publication # 2017/0012732).


          Consider claim 50, and as applied to claim 47 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose an elliptical ring pattern.
          In the same field of endeavor, Kowalevicz et al. clearly show:        
         wherein the antenna elements of the antenna array are arranged in a first selectable elliptical ring pattern and a second selectable elliptical ring pattern, wherein the output circuitry is to select between the first and the second selectable elliptical ring patterns (par. 32 (In general, the beam emitted by the antenna should be well collimated to achieve the maximum effective distance. To enhance collimation, a fine gradation is desired to maximize a linear phase shift across an integer 2.pi. rotation about a major axis of the array. It is understood that having concentric emitters and phasing each circle differently (constant phase offset from one ring to the next) may improve effective distance. In one embodiment, a circular antenna array is used to emit in a direction parallel to surface of the earth. Electrical dipoles can be used to approximate a point source. In illustrative embodiments described herein, fifteen antenna elements are used at 10 GHz)). 
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show an elliptical ring pattern, as taught by Kowalevicz, so that the system can operate more efficiently. 




         Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bakr et al. (U.S. PG-Publication # 10348394), in view of Hara et al. (U.S. PG-Publication # 2007/0076659), Ashrafi et al. (U.S. PG-Publication # 2016/0043794), Byun et al. (U.S. PG-Publication # 2015/0188660), and Iida et al. (U.S. PG-Publication # 2017/0062910), and in view of Kowalevicz et al. (U.S. PG-Publication # 2017/0012732).


          Consider claim 40, and as applied to claim 38 above, Bakr et al. clearly disclose the radio-communications apparatus as described.
          However, Bakr et al. do not specifically disclose the OAM demultiplexing circuitry.
          In the same field of endeavor, Kowalevicz et al. clearly show:        
          wherein the OAM demultiplexing circuitry is to recover M distinct data streams, and wherein the OAM demultiplexing circuitry is to decode M OAM modes, each OAM mode corresponding to one of the M distinct data streams, and wherein N is equal to or greater than M (fig.3, par. 33; EN: The reverse of the process in fig. 3 would be applicable to the claim). 
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a radio-communications apparatus, as taught by Bakr, and show the OAM demultiplexing circuitry, as taught by Kowalevicz, so that the system can operate more efficiently. 
        
       
 
                                             Allowable Subject Matter

 	Claims 28, 32-33, 36 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       Response to Amendment


            Applicant's arguments filed on 11/18/2020, with respect to claim 26, on pages 8-12 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Bakr does not teach or suggest “phase angle offsetting”. The Examiner has modified the response with a new reference which provides “phase angle setting”. See the above rejections of claim 26, for the relevant interpretation and citations found in Hara, disclosing the new limitation.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

February 2, 2021